Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Carla Gowen McClurg, OSB #165144
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Tel: (503) 326-7659
Email: carla.mcclurg@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18, Plaintiff



                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF OREGON

 In re                                             Case No. 16-33185-pcm7

 Peter Szanto,

 Debtor.

 United States Trustee,                            Adversary No. 18-03022-pcm

 Plaintiff,
                                                   UNITED STATES TRUSTEE’S
   v.                                              SUPPLEMENTAL OBJECTION TO
                                                   MOTIONS FOR ORDER
 Peter Szanto,                                     COMPELLING DISCOVERY AND
                                                   DISCLOSURE
 Defendant.
                                                   Hearing Date: November 1, 2018
                                                   Hearing Time: 10:30 a.m.
                                                   Telephone Hearing


         Acting United States Trustee for Region 18, Gregory M. Garvin (the “United States

Trustee”), the plaintiff in the above-referenced adversary proceeding, by and through his

attorney, Carla Gowen McClurg, hereby files this supplemental objection to Debtor’s Motions

for Order Compelling Discovery and Disclosure, ECF Nos. 47, 48, 49, and 50 filed on July 13,

2018 (the “Motions”).


Page 1 – UNITED STATES TRUSTEE’S SUPPLEMENTAL OBJECTION TO MOTIONS
FOR ORDER COMPELLING DISCOVERY AND DISCLOSURE


                       Case 18-03022-pcm       Doc 146     Filed 10/26/18
       The UST filed the United States Trustee’s Objection to Motions for Order Compelling

Discovery and Disclosure on July 27, 2018, ECF No. 55. The UST submits this supplemental

objection to advise the Court that the UST has attempted to provide non-privileged documents

and information relied upon by the UST in preparing the complaint filed in the above-referenced

adversary proceeding to Defendant. Defendant has failed to accept delivery of such documents

and information or communicate with the UST concerning his availability to accept delivery.

These efforts are described in the Declaration of Carla Gowen McClurg in Support of United

States Trustee’s Objection to Defendant’s Motion (i) for Sanctions for Discovery Abuse, (ii) to

Restrain Currently Pending Subpoenas, and (iii) to Recall Currently Issued Subpoenas filed on

October 3, 2018, ECF No. 109 (the “McClurg Declaration”). The UST has not received further

communications from Defendant regarding his availability or willingness to accept delivery of

documents and information from the UST since the filing of the McClurg Declaration.

       DATED this 26th day of October, 2018.


                                                    GREGORY M. GARVIN
                                                    Acting United States Trustee for Region 18


                                                     /s/ Carla Gowen McClurg
                                                    Carla Gowen McClurg, OSB #165144
                                                    Trial Attorney




Page 2 – UNITED STATES TRUSTEE’S SUPPLEMENTAL OBJECTION TO MOTIONS
FOR ORDER COMPELLING DISCOVERY AND DISCLOSURE


                      Case 18-03022-pcm        Doc 146     Filed 10/26/18
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I served a copy of the foregoing UNITED

STATES TRUSTEE’S SUPPLEMENTAL OBJECTION TO MOTIONS FOR ORDER

COMPELLING DISCOVERY AND DISCLOSURE by mailing a copy of this document, by

United States first class mail, postage prepaid, addressed to the following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657

       I further certified that I emailed a copy of the foregoing document to the defendant on

October 26, 2018 at the following email address: szanto.pete@gmail.com.



                                              GREGORY M. GARVIN
                                              Acting United States Trustee for Region 18


                                               /s/ Carla Gowen McClurg
                                              CARLA GOWEN McCLURG, OSB #165144
                                              Trial Attorney




                      Case 18-03022-pcm         Doc 146      Filed 10/26/18
